Case 1:20-cv-03412-RM-NRN Document 25 Filed 12/11/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-03412-RM-NRN

  VINCENT DAMON DITIRRO,

         Plaintiff,

  v.

  MATTHEW J. SANDO,
  CALEB SIMON,
  COLORADO STATE PATROL,
  ADAMS COUNTY SHERIFF’S DEPARTMENT,
  BRIGHTON POLICE DEPARTMENT,
  COMMERCE CITY POLICE DEPARTMENT, and
  DOE DEFENDANTS,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendant Commerce City Police Department’s

  Motion to Dismiss (ECF No. 14), Plaintiff’s Motion to Amend the Complaint (ECF No. 18),

  Plaintiff’s Motion to Remand (ECF No. 19), and Plaintiff’s redlined Motion to Remand (ECF

  No. 20).

         Plaintiff filed this case in Adams County District Court, State of Colorado in

  August 2020, asserting federal and state claims against Defendants. The case was removed to

  this Court in November 2020. On December 1, 2020, Defendant Commerce City Police

  Department filed its Motion to Dismiss. Six days later, Plaintiff filed a pleading entitled

  “Motion to Remand This Action to State Court Pursuant to 28 U.S.C. Code Section 1447(C)”

  (ECF No. 17) that the Court construes as the Amended Complaint and the operative pleading in

  this case. See Fed. R. Civ. P. 15(a)(1)(B) (allowing a party to amend its pleading once as a
Case 1:20-cv-03412-RM-NRN Document 25 Filed 12/11/20 USDC Colorado Page 2 of 2




  matter of course 21 days after service of a motion under Rule 12(b)). The Amended Complaint

  asserts only state claims against Defendants. It also renders moot the Motion to Dismiss (ECF

  No. 14) and the Motion to Amend (ECF No. 18). The Court construes Plaintiff’s redlined

  Motion to Remand (ECF No. 20) not as a separate motion but as an attempt to comply with

  D.C.COLO.LCivR 15.1.

          That leaves Plaintiff’s Motion to Remand (ECF No. 19), which is based on the omission

  of the federal claims in this case. The Court notes that Plaintiff failed to comply with its

  obligation to describe the efforts it made to fulfill its duty to confer.

  See D.C.COLO.LCivR 7.1(a). Nonetheless, in the interest of advancing this case, the Court will

  set a deadline of December 21, 2020 for Defendants to respond to the motion.

          Therefore, the Court ORDERS that:

          (1)     Defendant Commerce City Police Department’s Motion to Dismiss (ECF No. 14)
                  is DENIED AS MOOT;

          (2)     Plaintiff’s Amended Complaint (ECF No. 17) is the operative pleading in this
                  case;

          (3)     Plaintiff’s Motion to Amend (ECF No. 18) is DENIED AS MOOT;

          (4)     Plaintiff’s redlined Motion to Amend (ECF No. 20) requires no ruling, as
                  explained above; and

          (5)     Defendants shall respond to Plaintiff’s Motion to Remand (ECF No. 19) on or
                  before December 21, 2020, should they wish to do so.

          DATED this 11th day of December, 2020.

                                                          BY THE COURT:



                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge



                                                     2
